United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
U.S. POSTAL SERVICE, NEW JERSEY
INTERNATIONAL & BULK MAIL CENTER,
Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-349
Issued: September 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 30, 2010 appellant, through his representative, filed a timely appeal from
the August 17, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which affirmed his schedule award. Pursuant to the Federal Employees’ Compensation Act
(FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has 19 percent impairment of his left upper extremity, for
which he received a schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 11, 2007 appellant, then a 49-year-old welder, broke his left wrist in the
performance of duty when one of the legs of a roller table he was moving collapsed, scissoring
his left wrist. OWCP accepted his claim for closed fracture of the distal radius with ulna, left.
Appellant filed a claim for a schedule award. A conflict arose between his evaluating
orthopedic surgeon, Dr. Steven M. Allon, who found a 33 percent impairment of the left upper
extremity and OWCP’s medical adviser, who found a 26 percent impairment. To resolve this
conflict, OWCP referred appellant, together with the medical record and a statement of accepted
facts, to Dr. Andrew B. Weiss, a Board-certified orthopedic surgeon.
Dr. Weiss evaluated appellant on June 15, 2009. He reviewed appellant’s medical record
and history. Dr. Weiss noted that appellant used acetaminophen for pain on an as-needed basis.
Appellant complained of some left wrist pain and stated that he was somewhat better since the
time of the accident.
Dr. Weiss described his findings on physical examination, which were entirely normal
“with the exception of some, what I would consider, to be mild decreased sensation at the very
tip of the left ring finger.” He estimated that appellant had a one percent impairment of his left
upper extremity due to this slight decreased sensation.
A second OWCP’s medical adviser noted that Dr. Weiss referred to no table or pages in
the American Medical Association, Guides to the Evaluation of Permanent Impairment (6th ed.
2009) to show how he arrived at his rating.
In a supplemental report, Dr. Weiss explained that he used the sixth edition of the
A.M.A., Guides, but his evaluation of appellant was completely normal by objective criteria, so
there would be no impairment. “However, I did give one percent disability because of a slight
decrease in sensation along the tip of the left ring finger. I am unable to find any tables that
discuss slight decrease in sensation. If there are any, please point them out to me and I would be
glad to review them.”
A third OWCP’s medical adviser reviewed Dr. Weiss’ evaluation and found that
appellant had no ratable impairment under the sixth edition of the A.M.A., Guides.
At OWCP’s request, Dr. Allon evaluated appellant under the sixth edition of the A.M.A.,
Guides.2 He found an 18 percent impairment of the left upper extremity by combining
impairment for loss of motion with impairments for moderate sensory deficits of the left ulnar

2

The evaluation was respectfully submitted “Steven M. Allon, M.D., orthopedic surgeon, musculoskeletal
medicine,” but the signature is that of an associate, Dr. Arthur Becan. Appellant’s representative confirmed in his
cover letter that it was Dr. Allon who provided the sixth edition analysis. The signature therefore appears to have
been stamped incorrectly.

2

and radial nerves.3 The second OWCP medical adviser reviewed this evaluation and found that
appellant’s impairment was 19 percent.
On May 17, 2010 OWCP issued a schedule award for a 19 percent impairment of
appellant’s left upper extremity. On August 17, 2010 OWCP’s hearing representative affirmed
the case. He found: “While it is possible to make the argument that the weight of the medical
evidence should rest with Dr. Weiss’ referee report and thereby rescind and negate the entire
schedule award, I will not do that and find that [OWCP] acted within its discretion.”
On appeal, appellant’s representative argues that appellant had a constitutionally
protected property right to a schedule award under the fifth edition of the A.M.A., Guides and
that OWCP deprived him of that property right without due process by delaying adjudication
until the sixth edition became applicable. OWCP’s hearing representative further argues that
since OWCP found a conflict and referred the matter to Dr. Weiss, it should have sought
clarification from Dr. Weiss or referred appellant to another referee physician under 5 U.S.C.
§ 8123(a).
LEGAL PRECEDENT
FECA authorizes the payment of schedule awards for the loss or loss of use of specified
members, organs or functions of the body.4 Such loss or loss of use is known as permanent
impairment. OWCP evaluates the degree of permanent impairment according to the standards
set forth in the specified edition of the A.M.A., Guides.5
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.6 When there exist opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.7

3

Characteristic deformities and manifestations resulting from peripheral nerve lesions, such as restricted motion,
have been taken into consideration by the A.M.A., Guides in the estimated impairment values shown. Therefore,
when impairment results strictly from a peripheral nerve lesion, no other rating method is applied to that section to
avoid duplication or unwarranted increase in the impairment estimation. A.M.A., Guides, 423 (6th ed. 2009).
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404. For impairment ratings calculated on and after May 1, 2009, OWCP should advise any
physician evaluating permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6.a (January 2010).
6

5 U.S.C. § 8123(a).

7

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

3

ANALYSIS
Diagnosis-based impairment is the primary method of evaluation for the upper extremity.
The A.M.A., Guides provides grids, listing relevant diagnoses, for each region of the upper
extremity. Once the impairment class is determined, based on the diagnosis, the grade is initially
assigned the default value. The final impairment grade within the class is calculated using the
grade modifiers or nonkey factors, including functional history, physical examination and
clinical studies.8
Table 15-3, page 395 of the A.M.A., Guides is the regional grid for the wrist. Page 396
lists fracture as the relevant diagnosis. Two classes are provided: class 0, for no residual
findings and class 1, for residual symptoms, consistent objective findings and/or functional loss,
with normal motion. Class 0 represents no impairment of the upper extremity. The default value
for class 1 is a three percent impairment, which could be adjusted up or down one or two percent
depending on the grade modifiers. The greatest diagnosis-based impairment possible for a wrist
fracture is five percent of the upper extremity. If motion loss is present, this impairment may be
assessed alternatively using section 15.7, range of motion. A range of motion impairment stands
alone and is not combined with a diagnosis-based impairment.9
Dr. Weiss, the orthopedic surgeon and impartial medical specialist, found no loss of
motion. This leaves appellant with an impairment rating based on his diagnosed wrist fracture
(Table 15-3, page 396). Although he did complain of some wrist pain and although Dr. Weiss
did note a slight decrease in sensation at the very tip of the left right finger, appellant’s physical
examination was completely normal by objective criteria. The A.M.A., Guides states:
“Subjective complaints without objective physical findings or significant clinical abnormalities
are assigned class 0 and have usually no ratable impairment.”10 As appellant’s physical findings
were completely normal by objective clinical criteria, according to Dr. Weiss, the impairment
properly falls under class 0, no ratable impairment.
Dr. Weiss acknowledged that appellant had no impairment “at all” based on the A.MA.,
Guides; nonetheless, he gave appellant a one percent rating for the slight decrease in sensation at
the very tip of his left ring finger. He offered no recognized basis for such a rating.
OWCP selected Dr. Weiss under section 8123(a) of FECA to resolve a conflict on the
extent of any permanent impairment resulting from appellant’s January 11, 2007 employment
injury. It provided him with appellant’s medical record and a statement of accepted facts so he
could base his opinion on a proper medical and factual history. As Dr. Weiss well explained that
his findings on examination showed no impairment of the left upper extremity based on objective
criteria, the Board finds that his reports are entitled to special weight in resolving the conflict
between appellant’s evaluating physician, Dr. Allon and the first OWCP medical adviser.

8

A.M.A., Guides 387.

9

Id. at 397 (noted at bottom of the grid).

10

Id. at 387.

4

Dr. Allon’s subsequent rating of 18 percent did not create a second conflict or the need for a
second impartial medical specialist.11 Dr. Weiss represents the weight of the medical evidence.
OWCP’s hearing representative decided that the weight of the medical evidence could
rest with the impartial medical specialist, but rather than rescind or negate appellant’s schedule
award, he found that OWCP acted within its discretion to grant an award of 19 percent based on
a different evaluation. To be clear, OWCP has no discretion to circumvent section 8123(a) of
FECA. The weight of the medical evidence rests with the impartial medical specialist and
establishes no ratable impairment. For this reason, the Board will set aside OWCP’s hearing
representative’s August 17, 2010 decision to affirm a 19 percent award. The award, which ran
through July 1, 2009, has been fully paid, and the hearing representative has indicated that
OWCP intends to let it stand.
Appellant’s representative argues on appeal that OWCP delayed its adjudication of
appellant’s schedule award claim until the sixth edition of the A.M.A., Guides became applicable
on May 1, 2009, which deprived him of a property right under the fifth edition, citing Goldberg
v. Kelly, 397 U.S. 254 (1970) and Mathews v. Eldridge, 424 U.S. 319 (1976). These cases held
only that a claimant who was in receipt of benefits (in Goldberg welfare benefits and in Mathews
social security benefits) could not have those benefits terminated without procedural due
process.12 In this case, appellant simply made a claim for a schedule award. He was not in
receipt of schedule award benefits nor was OWCP attempting to terminate benefits. Appellant
had no vested right to a schedule award under the fifth edition of the A.M.A., Guides.
CONCLUSION
The Board finds that appellant has no ratable impairment of his left upper extremity
resulting from his January 11, 2007 employment injury.

11

See Margaret Ann Connor, 40 ECAB 214 (1988) (where the Board found that reports from new physicians
constituted new evidence and created a new conflict in medical opinion with the report of the impartial medical
specialist).
12

In Mathews the court held that an evidentiary hearing is not required prior to the termination of social security
disability benefits, noting, among other things, that the disabled worker’s need is likely to be less than that of a
welfare recipient, so there is less reason to depart from the ordinary principle that something less than an evidentiary
hearing is sufficient prior to adverse administrative action.

5

ORDER
IT IS HEREBY ORDERED THAT the August 17, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and modified to reflect that appellant has no
ratable impairment of his left upper extremity, causally related to the January 11, 2007
employment injury. The decision is affirmed as modified.
Issued: September 23, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

